                                                    [Doc. No. 65]
                THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE


IN THE MATTER OF THE COMPLAINT
OF B&C SEAFOOD, LLC,


AS OWNER OF THE F/V TOOTS II,      Civil No. 18-1560 (RBK/JS)
A 52’ STEEL-HULLED FISHING
VESSEL, FOR EXONERATION FROM,
OR LIMITATION OF LIABILITY.



                  MEMORANDUM OPINION AND ORDER

    This matter is before the Court on the “Motion for an Order

Increasing Security for the F/V Toots II” (“motion”) [Doc. No.

65] filed by Sargasso Sea Inc. and Fairfield Maxwell Services,

Ltd, as owners and operators of the M/V Oleander,   (collectively

“Claimants”). The Court received the opposition filed by B&C

Seafood LLC (“Petitioner”) [Doc. No. 75] and claimants’ reply

[Doc. No. 80]. The Court also received petitioner’s sur-reply

brief [Doc. No. 81] and the parties’ letters addressing the

admissibility of the sur-reply brief [Doc. Nos. 82, 83, 84]. The

Court recently held oral argument. For the reasons to be set

forth in this Memorandum Opinion and Order, claimants’ motion is

DENIED.
Background

     This action arises out of a collision that occurred on or

about October 6, 2017 between the F/V TOOTS II (“Toots II”) and

the M/V OLEANDER (“Oleander”) while the Toots II was fishing in

waters off the coast of New Jersey. See Compl. [Doc. No. 1]. The

collision occurred when the bow of the Toots II struck the rear

starboard side of the Oleander. See Dep. Tr. of Jesse Sullivan,

154-55. Petitioner purchased the Toots II and the fishing permit

in question on September 5, 2011 for $950,000.00.1 Mot. at 2.

     After the collision, the Toots II was taken to Yanks Marine

Shipyard in New Jersey. Opp’n at 4. Petitioner, through North

Star Insurance Services LLC (“NSIS”), gave notice of claim to

underwriters, and the marine surveying firm of Martin Ottaway

Van Hemmen & Dolan (“MOVHD”) was appointed to represent the

underwriters’ interest. Id. MOVHD’s Kyle Antonini attended two

surveys: one on October 10, 2017 and another on October 12,

2017. Id. On October 30, 2017, Mr. Antonini sent an email to

NSIS’s Casey Sylvaria and approved $188,330 for repair costs on

the Toots II. Id. Further surveys were conducted on November 16

and 17 and MOVHD issued a November 18, 2017 “Second Supplemental




1 The permit attached to the Toots II at the time of the
collision contained fifteen permitted fisheries. These include
two limited access permits: (1) Lobster permit valued at
$20,000; and (2) Scallop permit valued at approximately
$1,370,000. See Mot. at 2 n 2 and 4.
                                2
Advice” where Mr. Antonini reported further damages to the Toots

II and concluded that the fair and reasonable cost of repairs

total $450,259.10.2 Id. at 5. The pre-casualty value of the Toots

II was approximately $300,000. Opp’n at 3. Because the cost of

the repairs exceeded the value of the vessel, petitioner

abandoned the vessel to its underwriters who then sold it for

$40,000 scrap value. Id. Two months after the collision, B & C

Seafood sold the Toots II’s fishing permit for $1,475,000.00 to

a third party. Mot. at 3. Claimants allege, upon information and

belief, that petitioner earned $20,717.85 on the voyage from

fishing scallops. Id. As such, petitioner moved, and the Court

granted, its motion to accept security for a value of the Toots

II of $60,967.85.3 See Doc. No. 5.

     Petitioner commenced this action on February 5, 2018. See

Compl. at 1. In the complaint, petitioner seeks exoneration or

Limitation of Liability pursuant to 46 U.S.C. §§ 30505 and 30511

(“The Limitation Act” or “the Act”). In their answers to the

complaint, claimants allege, among other things, that the

security posted is inadequate, and the Court should order

appropriate security to be filed. See Doc. Nos. 8, 13, 14, 15,


2 Claimants argue the surveys conducted on November 16 and 17 are
ex parte vessel surveys that should not be considered in
determining the value of the Toots II after the collision.
3 Petitioner reached this number by adding the $40,000 scrap

value and the $20,717.85 in fishing profits from the day of the
collision.
                                3
16, 17, 18, 19, 20, 25, 26. Claimants allege the fair market

value of the Toots II after the collision was between $100,000

and $125,000. See Decl. of Michael L. Collyer ¶ 6. Claimants

further allege the fair market value of the Toots II for

purposes of the Limitation Act should include the fair market

value of the fishing permits assigned to the Toots II at the

time of the incident, valued at $1,370,000.00. Id. at ¶ 12.

Claimants argue the fair market value of the Toots II for

purposes of the Act should be $1,495,000.00 while petitioner

argues the vessel had a value of $60,967.85. Mot. at 1.

Alternatively, if the fishing permit is not included in the

valuation, claimants argue the fair market value of the Toots II

should be $125,000. Id. at 5. Last, petitioner filed a sur-reply

brief [Doc. No. 81] without leave of court and claimants argue

the Court should decline to consider the arguments presented

therein.4 See Doc. Nos. 82, 83, 84.

Discussion

     The Limitation of Liability Act protects the right of

vessel owners to limit their liability to the value of the

vessel, provided that the events or circumstances giving rise to

the damage occurred without the vessel owner's privity or




4 In the interest of justice, the Court will consider all briefs
filed by the parties.

                                4
knowledge. Under the Act, the owner of a vessel may limit its

liability to the value of the vessel and any pending freight. 46

U.S.C. § 30505(a). The Act was designed to encourage investment

and protect vessel owners from unlimited exposure to

liability. Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438

(2001). A vessel’s value for the purpose of determining the

amount of a limitation fund is assessed at the end of the voyage

during which the casualty occurred. Cody v. Phil’s Towing Co.,

247 F.Supp.2d 688, 693-94 (W.D.Pa. 2002) (citing In Re American

Milling Co., 125 F.Supp.2d 981, 984-85 (E.D.Mo. 2002)).

    In determining the value of the vessel for purposes of the

Act, the Supreme Court has stated:

    the custom has been to include all that belongs to the
    ship, and may be presumed to be the property of the
    owner, not merely the hull, together with the boats,
    tackle,   apparel,   and   furniture,  but   all   the
    appurtenances comprising whatever is on board for the
    object of the voyage, belonging to the owner, whether
    such object be warfare, the conveyance of passengers,
    goods, or the fisheries.

The Main v. Williams, 152 U.S. 122, 131 (1894). The court in The

Main also defined “pending freight” as the “earnings of the

voyage.” Id. Additionally, Benedict's admiralty treatise notes

that “[a]ppurtenances, e.g., the traveling derrick of a scow or

the outfit of a whaler, essential to the service on which the

vessel was engaged at the time of the happening of the accident,

are a part of the value to be surrendered or appraised.” In re


                                5
Waterman S.S. Corp., 794 F.Supp. 601, 605-06 (E.D.La. 1992)

(citing 3 BENEDICT   ON   ADMIRALTY, § 63, p. 7-22 (7th ed. 1983)). The

treatise also notes that the value of the ship's stores must be

included in the appraisal, but not the value of spare parts kept

on shore. Id. The Supreme Court has also stated the ultimate

measure of the value of a vessel for purposes of the Act is the

fair market value of the vessel. Cody, 247 F.Supp.2d at 693-94

(citing Standard Oil of New Jersey v. Southern Pacific Co., 268

U.S. 146, 155 (1925)).

      Claimants argue petitioner’s fishing permits should be

included in the “value of the vessel” for purposes of the Act.

Specifically, claimants argue the fair market value of the Toots

II is $1.495 million dollars because the fishing permits are an

appurtenance of the vessel. Mot. at 1. Claimants rely on case

law that states that fishing permits are an appurtenance to a

vessel for purposes of maritime liens. See Gowen, Inc. v. F/V

Quality One, 244 F.3d 64 (1st Cir. 2001); see also Fuller Marine

Services, 2015 U.S. Dist. LEXIS 128938 (D.Me. Sept. 24, 2015);

PNC Bank Del. V. F/V Miss Laura, 381 F.3d 183 (3d Cir. 2004).

Petitioner, on the other hand, argues that fishing permits

should not be included in assessing the value of the vessel,

therefore, its liability should be limited to $60,967.85 (scrap

value of $40,000 plus $20,967.85 for value of the scallop catch

aboard the Toots II at the time of the collision). See Pet’r’s

                                      6
Opp’n at 5 [Doc. No. 75]. The Court agrees with petitioner and

finds that case law interpreting the Limitation of Liability Act

as well as case law assessing the value of a vessel does not

support the assertion that a fishing permit should be included

as an appurtenance of a vessel for purposes of the Act.

    In Cody, for example, plaintiff commenced an action under

the Jones Act, 46 U.S.C. § 688 et seq., and General Admiralty

and Maritime Laws of the United States, after his left foot was

crushed between two barges. Cody, 247 F.Supp.2d at 689.

Defendants filed motions pursuing a limitation of liability

defense and the court was tasked with determining the value of

defendant’s vessel pursuant to the Limitation of Liability Act.

Id. at 690. The court concluded it did not have enough facts to

determine the value of the vessel; however, it provided a

detailed explanation of what the court would consider in

assessing the value. Id. at 694. The court stated:

    [The fair market value of a vessel] may be established
    by evidence of either the actual sale of the vessel or
    sales of comparable vessels at the approximate time and
    within the relevant market. Only if no market exists for
    the vessel or contemporary sales of like vessels are
    unavailable may other forms of evidence be used to set
    the fair market value. In all events the court is to
    ascertain the vessel's value by determining the "sum
    which, considering all the circumstances, probably could
    have been obtained for [the vessel] on the date of the
    [casualty]; that is, the sum that in all probability
    would result from fair negotiations between an owner
    willing to sell and a purchaser desiring to buy."
    Standard Oil, 268 U.S. at 155-56. Making this assessment
    is not governed by a talismanic formula, but instead is

                                7
    to be based upon "a reasonable judgment having its basis
    in a proper consideration of all relevant facts."

Id. at 694. Since petitioner’s permits do not have to be sold

with the vessel, Cody supports the notion that fishing permits

are not appurtenances for purposes of valuing a vessel.

    In In re Waterman S.S. Corp., a fire erupted in the engine

room of the S/S Stonewall Jackson, killing six of the ship’s

crew. The claimants brought a motion to increase the limitation

fund to include the value of stores, bunkers, cash, and other

appurtenances on board at the time of the incident. In re

Waterman S.S. Corp., 794 F.Supp. 601, 602. The court relied on

the Supreme Court’s holding in The Main and held that the value

of the appurtenances on board at the time of the incident

should be added to the value of the limitation fund. Id. at

606. The court agreed with the Supreme Court’s holding in The

Main that the limitation fund should include “all the

appurtenances comprising whatever is on board for the object of

the vessel.” Id. at 605 (citing The Main) (emphasis added). In

The Buffalo, a longshoreman was put to work on a vessel in an

emergency situation and had his arm crushed by a moving wheel.

The Buffalo, 154 F. 815, 816 (2d Cir. 1907). The issue for the

Second Circuit Court of Appeals was whether a hoist that was on

the vessel when the accident occurred should be included in

assessing the value of the vessel for purposes of the


                                8
Limitation of Liability Act. Id. The court relied on the

Supreme Court’s decision in The Main and held that the hoist

should be included in the value of the vessel since the

decision in The Main intended to “cover what the owners have at

risk on the vessel for the object of the adventure.” Id. at

819. These cases evidence that physical objects are

appurtenances, not permits or licenses.

    The issue of whether a fishing permit is an “appurtenance”

for purposes of the Limitation of Liability Act is a novel one.

However, after reviewing the pertinent case law, the Court

finds that fishing permits should not be considered in

assessing the “value of a vessel” for purposes of the Act. In

applying the court’s reasoning in Cody, the Court finds that

the Toots II’s fair market value after the collision was

$40,000 as it was the price a willing buyer in the market was

willing to pay for the vessel after the collision. Further, the

Court must add the $20,987.85 consisting of the profit earned

during the voyage as pending freight.

    Unlike the value of stores, bunkers, cash, and other

appurtenances on board at the time of the incident in In re

Waterman S.S. Corp., the fishing permits used by the petitioner

are intangible objects that were not “on board” the vessel at

the time of the collision. Further, as Benedict’s admiralty

treatise notes, the value of the ship's stores must be

                                9
included in the appraisal, but not the value of spare parts

kept on shore. In re Waterman S.S. Corp, 794 F.Supp. at 605. In

The Buffalo held that the hoist should be included as an

appurtenance for purposes of the Act because it was on board

the vessel at the time of the collision. These cases

demonstrate there is a distinction between physical objects on

board a vessel and objects not on board a vessel for purposes

of determining what is an appurtenance under the Act. Fishing

permits are intangible objects not on board a vessel,

therefore, holding that fishing permits should be included as

an appurtenance for purposes of the Act would be inconsistent

with relevant case law.

  Case law relating to maritime liens, the law claimants rely

upon, is not applicable in the current context. Claimants rely

mainly on Gowen and PNC Bank Del. for their assertion that the

Court should include fishing permits as an appurtenance for

purposes of the Limitation Act. See Mot. at 7; see also Gowen,

Inc, 244 F.3d at 67-70; PNC Bank Del., 381 F.3d at 186. The

Court finds Gowen and PNC Bank Del. are distinguishable from

the case at hand given that they refer to valuation for

purposes of maritime liens. Maritime liens were created to

promote commerce by allowing suppliers to freely extend credit

to ships but still be protected from shipowners escaping their



                               10
debts by sailing away without payment.5 The Limitation of

Liability Act, on the other hand, is intended to limit a vessel

owner’s liability by preventing exposure to unlimited

liability. The Court, therefore, finds that the cases claimants

rely on have a different goal in mind than the case at hand.

Therefore, even though courts have considered fishing permits

an appurtenance for purposes of maritime liens, the Court will

not expand the definition of appurtenances to include fishing

permits for purposes of the Limitation Act.

    Further, it is not insignificant that the Limitation of

Liability Act was passed by Congress in 1851 yet there is no

case law that supports claimant’s assertion that fishing

permits should be included as an appurtenance in determining

the value of a vessel pursuant to the Act. This is an

indication claimants’ argument is off base. The Court rejects

claimants’ argument that their motion must be granted in order

to maintain “uniformity” within maritime law. Instead,

following claimants’ valuation would be inconsistent with the

purpose of the Act and the Supreme Court’s interpretation of

the Act. The language used by the Supreme Court in interpreting




5 See Raleigh P Watson, Understanding Maritime Liens, MARLIN (Mar.
27, 2018), https://www.marlinmag.com/maritime-liens/ (providing
general information relating to maritime liens); see also Gowen,
Inc., 244 F.3d at 67-68 (explaining why fishing permits should
be considered appurtenances for purposes of maritime liens).
                                 11
the Limitation of Liability Act reveals that the appurtenances

meant to be included to value a vessel are those that are

physically present on the vessel. The Supreme Court in The Main

specifically stated that the value of the vessel includes

appurtenances “on board at the time of the incident.” The Main,

152 U.S. at 131 (emphasis added). Even though a copy of the

fishing permit may have been on the vessel at the time of the

collision, the value of the permit rests with the intangible

right to fish which comes with it.

  Claimants’ argument that the value of the Toots II should be

increased to $125,000 is rejected. Claimants base their

argument on the initial survey that was conducted by MOVHD’s

Mr. Antonini on the Toots II which found there was $188,330 in

damages. Claimants further argue the Court should not consider

the second survey where it was determined the damages exceeded

$400,000. The Court agrees with petitioner and the relevant

case law which states that the lack of a joint survey is not

fatal unless the party can demonstrate something specific which

makes the survey unreliable. See Steelmark (USA). Inc. v. M/V

Handy Explorer, 2002 WL 31640482, *3 (E.D.La. Nov. 20, 2002);

see also Delta Marine Drilling Co. v. M/V Baroid Ranger, 454

F.2d 128, 130 (5th Cir 1972). Further, claimants base their

argument on the Declaration of Michael Collyer which is

speculative as he never had the opportunity to survey the Toots

                               12
II himself. See Decl. of Michael L. Collyer [Doc. No. 65-8].

Therefore, nothing in the record leads the Court to conclude

the additional survey that was conducted is unreliable and

should not be considered.

Conclusion

    In conclusion, the Court finds fishing permits should not

be considered appurtenances for purposes of the Limitation of

Liability Act. The Court also finds the fair market value of the

Toots II after the collision was $40,000, not $125,000. The

Court reaches this conclusion by considering the surveys

conducted by MOVHD after the collision as well as the scrap

value the vessel was sold for. Therefore, claimant’s motion to

increase the limitation fund from $60,967.85 to $1.495 million

is DENIED.

                              ORDER

    Accordingly, and for the foregoing reasons, it is hereby

ORDERED this 11th day of December 2019, that claimants’ “Motion

for an Order Increasing Security for the F/V Toots II” [Doc. No.

65] is DENIED.



                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                               13
